Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 1 of 16


                                                             _
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                               Case No. 18-cv-24889-GRAHAM/McALILEY

  GUSTAVO ABELLA,
                Plaintiff,

                v.

  TOWN OF MIAMI LAKES, et al.,
                    Defendants.
  ______________________________________/

      DEFENDANT JUAN RODRIGUEZ’S AMENDED EXPEDITED MOTION FOR AN
       ORDER REQUIRING PLAINTIFF TO SUBMIT TO MENTAL EXAMINATION

           Pursuant to Rule 35 of the Federal Rules of Civil Procedure, Defendant Miami-Dade

  Police Officer Juan Rodriguez moves for an order requiring Plaintiff Gustavo Abella to submit

  to a mental examination to be conducted by a licensed clinical psychologist, Dr. Michael P. Bran-

  non, Psy.D.1 Officer Rodriguez also seeks, pursuant to Fed. R. Civ. P. 37(b)(2)(C), to recoup the

  reasonable expenses, including attorney’s fees, incurred in preparing and drafting this motion,

  based on the Plaintiff’s and his counsel’s failure to comply with this Court’s duly issued order.

                                                 INTRODUCTION

           On August 5, 2019, this Court issued an Order Following Discovery Hearing on August

  2, 2019 [ECF No. 89], memorializing its rulings from the August 2nd hearing (1) that the Plain-

  tiff had placed both his physical and mental conditions “in controversy” under Rule 35, and

  (2) that there was good cause for Officer Rodriguez to seek to have Abella submit to Rule 35

  examinations. Plaintiff’s counsel has balked at those rulings and at this Court’s unambiguous

  instructions that they cooperate with Officer Rodriguez’s counsel in expeditiously scheduling


  1   At the discovery hearing, the Court ruled that if the Plaintiff gave written notice to Officer Rodriguez, no later
      than August 5, 2019, that he withdraws his assertion that Officer Rodriguez’s behavior was the cause of the chest
      pain he experienced in mid-2017, then Officer Rodriguez would not notice a Rule 35 examination of the Plaintiff
      by a cardiologist. [ECF No. 89] at 2 n.1. The Plaintiff did not give that notice, so Officer Rodriguez will proceed
      with preparing a motion scheduling a Rule 35 cardiology exam. That motion and corresponding proposed order
      is forthcoming and will be ﬁled by this Court’s deadline of Friday, August 9.

                                                            1
                               OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                     TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 2 of 16



  the Rule 35 exams because they “intend to object” to this Court’s order.2 No legal authority per-

  mits a party or his counsel to disobey a duly issued discovery order by a magistrate judge while

  they wait out the possibility of a district judge’s reversal. In fact, the great weight of authority

  demands compliance unless and until an order is stayed or an appeal is successful.

           Officer Rodriguez designates this as an Expedited Motion under Southern District of Flor-

  ida Local Rule 7.2(d)(2) for three reasons. First, the close of discovery in this case is September

  20, 2019. Second, as this Court recognized during the discovery hearing, Rule 35 examinations

  must be scheduled in the very near future to allow enough time for the examiners to prepare

  reports far enough in advance of that date that the parties can depose them if necessary. And

  third, the Court has already ruled that the “in controversy” and “good cause” requirements of

  Rule 35 are met, so all that is left to decide is whether the examiner is qualiﬁed and whether the

  time, place, and scope of the examination are reasonable.3

           A ruling on this motion is requested by Monday, August 12, 2019.

                                                   BACKGROUND

           On May 8, 2019, Judge Graham entered an Order of Reference in which, under 28 U.S.C.

  § 636 and the Magistrate Rules of the Local Rules of the Southern District of Florida, he referred

  all discovery matters to this Court “to take all necessary and proper action as required by law.”

  [ECF No. 66] at 1. The Order of Reference attached a document containing the discovery pro-

  cedures that “apply to all civil cases assigned to United States District Court Judge Donald L.

  Graham.” Id. at 2. Three of those procedures are relevant to this motion: (1) parties should not

  ﬁle written discovery motions; (2) counsel for the parties “must actually confer (in person or via

  2   The original version of this motion stated that Plaintiff’s counsel “refuse to provide so much as the dates that
      the Plaintiff is available because they ‘intend to object’ to this Court’s order.” Minutes before that motion was
      ﬁled, as Officer Rodriguez was in the process of ﬁling, Plaintiff’s counsel sent an email, which, inter alia, provided
      a single date, August 23, but stated that they would produce the Plaintiff on that date only if Judge Graham
      affirmed this Court’s order over their objection. See Email Correspondence, attached as Exhibit 1, at 2.
  3   The original version of this motion stated that these were “issues on which the Plaintiff has improperly refused
      to confer in good faith, thereby waiving any right to object to the relief sought under Local Rule 7.1(a)(3).” As
      their recent email did contain several objections to the scope of the examination, Officer Rodriguez notes that
      they object to the relief sought. See Ex. 1, at 1-2; Certiﬁcate of Good Faith Conference, infra.

                                                              2
                                OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                      TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 3 of 16



  telephone) and engage in reasonable compromise in a genuine effort to resolve their discovery

  disputes before seeking court intervention”; and (3) “[i]f, after conferring, the parties are unable

  to resolve their discovery disputes without Court intervention, the moving party shall ﬁle a notice

  that brieﬂy sets forth the nature of the dispute, without argument, and sets the matter on the

  discovery calendar for the following week.” Id. (emphases in original).

           On July 30, 2019, the undersigned participated in a telephonic conferral with one of the

  Plaintiff’s two attorneys regarding several discovery issues that arose following service of the

  Plaintiff’s responses to Officer Rodriguez’s initial discovery requests. The undersigned expressed

  a desire to seek a Court order requiring the Plaintiff to submit to physical and mental exami-

  nations under Federal Rule of Civil Procedure 35. As grounds, the undersigned stated that the

  Plaintiff’s answers to Interrogatories 104 and 125 had put his cardiac health “in controversy” and

  his answer to Interrogatory 136 had put his mental pain and suffering “in controversy,” satisfy-

  4   Interrogatory No. 10: Describe in detail any injuries, problems, medical diagnoses, or conditions (physical or
      mental) that you have had since January 1, 2007.
      Response: Plaintiff objects to this Interrogatory as irrelevant, outside the Relevant Time Period, and dispro-
      portionate to the needs of this case. With respect to injuries that Plaintiff asserts were caused by Officer Ro-
      driguez’ [sic] harassment and retaliation, Plaintiff states that he was seen at the Memorial West Emergency
      Room sometime in mid-2017 for chest pains induced by stress caused by Officer Rodriguez’ [sic] near-constant
      harassment. Plaintiff has requested the relevant medical records related to this event and will supplement
      these interrogatories upon receiving them.
      Pl.’s Answers to Interrogs. 10-11 [ECF No. 85-3].
  5   Interrogatory No. 12: Do you contend that you suffered physical injuries as a result of the events alleged in
      your Amended Complaint? If so, describe each physical injury for which you are claiming you suffered dam-
      ages that you attribute to Officer Rodriguez, specifying the part of your body that was injured, the nature of
      the injury, the person or persons who caused the injury, the speciﬁc acts that caused the injury, and, as to any
      injuries you contend are permanent, specifying the nature of the permanent injuries and the effects on you
      that you claim are permanent.
      Response: See response to Interrogatory No. 10, supra.
      Pl.’s Answers to Interrogs. 11.
  6   Interrogatory No. 13: Do you contend that you have suffered mental, emotional or psychological harm as a
      result of the events alleged in your Amended Complaint? If so, and with regard to harm attributable to Officer
      Rodriguez, describe the speciﬁc nature of the psychological harm.
      Response: As a result of the Encounters alleged in the First Amended Complaint, Plaintiff has suffered great
      fear, emotional distress, mental anguish, mental pain, and suffering. This strain has negatively impacted Plain-
      tiff’s relationships with his wife, daughter, and relatives. Furthermore, Officer Rodriguez’ harassment has caused
      Plaintiff to fear the police and other governmental authority figures, causing him to hesitate or refrain from
      reporting various misconduct, crimes committed against him, his family, and his friends and neighbors. In ad-
      dition, these injuries make it difficult for Plaintiff to sustain employment and to actively participate in the day-
      to-day activities that he previously enjoyed.
      Pl.’s Answers to Interrogs. 12.

                                                             3
                               OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                     TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 4 of 16



  ing the requirement of Fed. R. Civ. P. 35(a)(1).

              Plaintiff’s counsel initially stated that they would object to a physical exam but would

  not object to a mental exam, but reversed course later in the conversation and stated that they

  would object to both. Therefore, unable to reach an agreement on the entitlement to Rule 35

  exams, the undersigned ﬁled a Notice of Hearing placing the matter on this Court’s calendar

  for Friday, August 2, at 3:00 p.m. [ECF No. 84]. The Notice described the issue as follows:
              The parties dispute whether Defendant Officer Juan Rodriguez may ﬁle a motion
              under Federal Rule of Civil Procedure 35 to require Plaintiff Gustavo Abella to sit
              for independent medical examinations. Officer Rodriguez’s position is that Abella’s
              responses to Interrogatories 10, 12, and 13 have put his physical and/or mental
              condition at issue sufficient to justify the IMEs. Abella disagrees.

  Id. at 1.

              Later that evening, Plaintiff’s counsel sent an email asking the undersigned to correct the

  Notice of Hearing to clarify that the Plaintiff did not object to Officer Rodriguez ﬁling a motion

  for a Rule 35 exam, but rather objected to the examination itself. The following day, the under-

  signed responded, stating the belief that the notice sufficiently reﬂected the disagreement be-

  tween the parties and that an amended notice was not required. The undersigned did offer to

  “make clear at the discovery hearing that the order we are seeking is a preliminary determination

  that Abella has placed his mental and/or physical conditions in controversy (satisfying Fed. R.

  Civ. P. 35(a)(1)) and that there is good cause to seek the IME (satisfying Fed. R. Civ. P. 35(a)(2)(A)).”

              At the hearing on August 2nd, this Court agreed with Officer Rodriguez. That conclusion

  is memorialized in its Order Following Discovery Hearing, in which it incorporated its reason-

  ing stated at the hearing and ruled, in relevant part:
              Plaintiff, in his response to Interrogatory 10, has put his cardiac health in contro-
              versy. In particular, that interrogatory response puts in controversy whether the
              chest pain Plaintiff reports he experienced in mid-2017 was due to stress, or some
              other condition. Plaintiff’s response to Interrogatory 13 plainly put in controversy
              the existence and extent of mental pain and suffering Defendant’s alleged actions
              caused Plaintiff. These allegations go well beyond a “garden variety” claim of emo-
              tional distress. For the reasons stated at the hearing, I ﬁnd there is good cause for
              Plaintiff to submit to Rule 35 examinations by a suitably licensed cardiologist and

                                                         4
                              OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                    TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 5 of 16



          psychologist.

  [ECF No. 89] at 1-2. The Court instructed that the parties “shall confer regarding the details of

  the examination(s) and submit a proposed order to the Court, consistent with Rule 35(a)(2), no

  later than Friday, August 9, 2019,” and cautioned that “[b]oth parties must cooperate in the sched-

  uling of the examination(s), particularly in light of the upcoming close of discovery.” Id. at 2

  (emphases added).

          Within an hour following the hearing, and in accordance with the Court’s rulings, the

  undersigned sent the following email to Plaintiff’s counsel:
          Please ﬁnd attached the Curriculum Vitae of our proposed psychological exam-
          iner, Michael P. Brannon, Psy.D. He is available at any time Friday, August 16,
          through Tuesday, August 20, and Friday, August 23, through Sunday, August 25.
          His assistant told me that he prefers to reserve two days just in case, but often does
          not need more than one. She also informed that a session will typically last three
          to four hours.
          Please confer with Mr. Abella as to his availability. Consistent with Judge McAli-
          ley’s wishes, the sooner we can submit the proposed order scheduling this the
          better, so that Dr. Brannon will be able to write his report in sufficient time.
          We will await to hear from you by Monday regarding the cardiac claim.

  Email Correspondence, attached as Exhibit 1, at 4. (Dr. Brannon’s CV is attached as Exhibit 2.)

          Plaintiff’s counsel and the undersigned then sent a series of emails back and forth regard-

  ing the undersigned’s attempt to schedule a Rule 35 psychological exam. Plaintiff’s counsel

  initially responded on Monday morning, stating, in part:
          To be clear, what you have requested is not an independent mental health exam.
          It is a mental exam conducted by your expert pursuant to Fed. R. Civ. P. 35. We
          intend to object to any mental or physical examinations of Mr. Abella in their
          entirety.

  Ex. 1, at 4. The undersigned responded that afternoon, again requesting that Plaintiff’s counsel

  provide dates the Plaintiff is available. Id. at 3. Plaintiff’s counsel replied:
          As to the mental and physical examinations you requested outside of the express
          requirements of Rule 35, I see no basis to make Mr. Abella available for any such
          examinations given that we intend to object to the portion of the Magistrate’s Order
          requiring the examinations and an associated order regarding same. Moreover, you
          continue to press for Mr. Abella’s availability without having provided the sub-

                                                      5
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 6 of 16



         stance of the order that is likely to prompt the most discussion, i.e. the “manner,
         conditions, and scope of the examination.” I would recommend providing those
         to us sooner rather than later to facilitate agreement on any proposed order—or
         at a minimum to narrow the scope of any substantive disagreement we may have.
         I am similarly unclear why I would “join a call to the [Magistrate] judge’s cham-
         bers to resolve” an issue that we intend to bring before Judge Graham via formal
         objection pursuant to Rule 59. Judge McAliley has issued her order on these mat-
         ters, and we will proceed accordingly. If you are aware of any authority in this
         district requiring a party to comply with a Magistrate’s order while simultaneously
         objecting to that order, I am happy to review. Should the district court affirm the
         Magistrate’s order in this regard, we will promptly provide Mr. Abella’s availability for
         any required examinations.

  Id. at 3 (emphases added). The undersigned then forwarded details concerning the “manner,

  conditions, and scope,” in the form of a document from Dr. Brannon’s office titled “Forensic

  Psychological Evaluation Details,” attached as Exhibit 3, which provides a general scope of the

  evaluation he conducts in cases like this one. Ex. 1, at 2. In further effort to comply with the

  Court’s conferral order, the email attached both a draft proposed Rule 35 motion and the draft

  order that accompanies this motion and concluded:
         Please let us know by 10:00 tomorrow morning whether you continue to object
         to the Rule 35 exam and the speciﬁc basis for the objection. Notwithstanding your
         stated intention to appeal any order compelling a Rule 35 exam, we will expect
         the Plaintiff to comply with any operative order compelling a Rule 35 examination
         and will seek appropriate relief in the event of non-compliance.

  Id. But despite having complied with all of Plaintiff’s counsel’s requests and provided infor-

  mation on the “manner, conditions, and scope of the examination,” Plaintiff’s counsel decided

  to arbitrarily move the goalposts again, rather than confer, responding, in part:

         [W]e will comply with our obligations as we understand them in the time frame
         we deem appropriate.

  Email Correspondence II, attached as Exhibit 4, at 1 (emphasis added). This response did not en-

  gender any faith on Officer Rodriguez’s part that any speciﬁc objections would be forthcoming

  (certainly not by 10:00 a.m. the following morning), save whatever objections the Plaintiff in-

  tended to file at some point with Judge Graham between then and August 19th. See Fed. R. Civ.

  P. 72(a) (providing 14 days for an objecting party to serve and ﬁle objections after being served

                                                     6
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 7 of 16



  with a magistrate judge’s pretrial order).

            Nearly a full day later—just after noon today—Plaintiff’s counsel sent an email raising

  a host of objections, including to the posture of this issue and the proposed manner, conditions,

  and scope of the examination.7 See Ex. 1, at 1-2. And while this email ostensibly provides a date

  during which the Plaintiff could appear for a mental examination, Plaintiff’s counsel continue

  to condition their and the Plaintiff’s compliance on Judge Graham affirming this Court’s order.

  See id. at 2 (“To the extent that Judge Graham affirms the Magistrate’s Order, Mr. Abella can be

  available on Friday, August 23 for a four-hour examination with Dr. Br[a]nn[o]n.”).

            It has become clear that an agreement will not be reached. This motion therefore follows.

                                                    ARGUMENT

  I.      This Court Should Order the Plaintiff to Undergo the Mental Examination.

            A district court may order a party to undergo an examination whenever the party’s men-

  tal or physical condition is “in controversy” and the moving party shows “good cause” for the

  examination. Rule 35(a) provides:
            (1)    In General. The court where the action is pending may order a party whose
                   mental or physical condition—including blood group—is in controversy to
                   submit to a physical or mental examination by a suitably licensed or certiﬁed
                   examiner. The court has the same authority to order a party to produce for
                   examination a person who is in its custody or under its legal control.
            (2)    Motion and Notice; Contents of the Order. The order:
                   (A) may be made only on motion for good cause and on notice to all par-
                        ties and the person to be examined; and
                   (B) must specify the time, place, manner, conditions, and scope of the ex-
                        amination, as well as the person or persons who will perform it.

  Fed. R. Civ. P. 35(a). As many courts have noted, this rule is designed to create a “level playing

  ﬁeld” by providing a defendant with reasonable opportunity to objectively evaluate and chal-

  lenge a plaintiff’s claim and testimony regarding his mental and emotional distress. See Lerer v.

  7    The original version of this motion stated that Plaintiff’s counsel “has not objected to the ‘manner, conditions,
       and scope of the examination’ proposed by Officer Rodriguez. Instead, they have simply ceased all conferral
       until such time as they ‘deem appropriate.’” In the email they sent as Officer Rodriguez was preparing that mo-
       tion, they ﬁnally raised objections.

                                                             7
                               OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                     TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 8 of 16



  Ferno-Washington, Inc., No. 06-81031, 2007 WL 3513189, at *2 (S.D. Fla. Nov. 14, 2007); Ali v. Wang

  Labs., Inc., 162 F.R.D. 165, 168 (M.D. Fla. 1995).

         In its Order Following Discovery Hearing [ECF No. 89], this Court ruled that both the

  “in controversy” requirement of Rule 35(a)(1) and the “good cause” requirement of Rule 35(a)(2)(A)

  had been satisﬁed. See [ECF No. 89] at 1-2.

         In specifying the manner, conditions, and scope of the examination in satisfaction of

  Rule 35(a)(2)(A), contrary to the Plaintiff’s objection, see Ex. 1, at 1, Officer Rodriguez is under

  no obligation to provide the speciﬁc tests Dr. Brannon intends to conduct. It should go without

  saying that Dr. Brannon would not disclose a list of tests he would perform (1) because no two

  evaluations are exactly the same, as each would presumably evolve over the course of the evalu-

  ation based on the answers provided, and (2) because it would compromise the integrity of the

  evaluation if the subject were able to prepare ahead of time. Aside from that, courts in this Cir-

  cuit ordering Rule 35 mental examinations—including this Court—do not require the minutiae

  the Plaintiff seeks and defer to the training and expertise of licensed, qualiﬁed mental health

  professionals. See, e.g., Defendants’ Motion for Independent Medical Examinations 2, Gomez v.

  Lozano, No. 09-22988 (S.D. Fla. Nov. 15, 2010), ECF No. 88 (describing the manner, conditions,

  and scope of a Rule 35 mental examination as “[t]he qualiﬁed expert listed above will conduct

  the examination requested in a professional manner in conformity with the issues in this case,

  based upon his professional training and experience, without unnecessary intrusion, but with-

  out limitation either, to evaluate Plaintiff’s mental anguish/condition, which he has placed in

  controversy. . . . The examination will be limited to the mental anguish/condition concerning

  Plaintiff, as alleged in the [operative complaint] and in Plaintiff’s discovery responses. The ex-

  amination is expected to be non-invasive, and will include a review of medical records and a

  discussion of Plaintiff’s medical history. If the expert feels it necessary to reach a diagnosis, the

  expert may order diagnostic testing be taken of Plaintiff”), motion granted, 2010 WL 5014100 (S.D.


                                                     8
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 9 of 16



  Fla. Dec. 3, 2010) (McAliley, M.J.); Person v. Lamberti, No. 10-60335, 2010 WL 11602744, at *3

  (S.D. Fla. Oct. 26, 2010) (McAliley, M.J.) (describing the manner, conditions, and scope of a Rule

  35 examination as “a limited psychiatric evaluation of [the plaintiff] to determine the nature

  of the mental injuries claimed in the Complaint”).8

             Therefore, in accordance with Rule 35, Officer Rodriguez requests that the Court direct

  the Plaintiff to appear for a mental examination before:
             Dr. Michael P. Brannon, Psy.D.
             11760 West Sample Road, #103
             Coral Springs, Florida 33065, on
             Monday, August 19, 2019, at 9:00 a.m.9

  Dr. Brannon will examine and evaluate the Plaintiff’s relevant mental conditions in light of his

  expertise. See Exs. 2 & 3. Dr. Brannon expects the examination to last between three and four

  hours, assuming the Plaintiff is fully cooperative. See Ex. 2.

  II.      Plaintiff’s Counsel Erroneously Believe that Their Intention to File an Objection to
           this Court’s Order Relieves Them of the Obligation to Comply.

             In accordance with both Local Rule 7.1(a)(3) and this Court’s Order Following Discov-

  ery Hearing, undersigned counsel attempted to confer with Plaintiff’s counsel prior to ﬁling this

  motion. Despite this Court’s instructions that the parties “shall confer regarding the details of

  the examination(s) and submit a proposed order to the Court, consistent with Rule 35(a)(2), no


  8     See also Order Requiring Plaintiff to Submit to Mental Examination, Casado v. Miami-Dade County, No. 18-22491,
        ECF No. 72 (S.D. Fla. Nov. 30, 2018) (O’Sullivan, M.J., consent case) (ordering mental examination conducted
        by Dr. Brannon and describing the scope of the examination as “to evaluate [the plaintiff]’s psychological status
        and assess what emotional/psychological damage, if any, resulted from the relevant incident(s) alleged in the
        pleadings”); Okwen v. Am. Mar. Officers Plans, No. 15-60370, 2015 WL 5771808, at *4 (S.D. Fla. Oct. 2, 2015) (Valle,
        M.J.) (“[T]he scope of the mental examination shall be as follows: (1) the examination shall be conducted in the
        normal manner as all such examination are conducted and shall include, but not be limited to: the taking of
        a written and/or oral history, testing and examination; (2) all diagnostic testing shall be non-invasive; and (3) the
        examination will inquire as to all issues raised by the Amended Complaint and discovery responses in this case.”);
        Torrey v. Marion Cty. Sch. Bd., No. 12-0662, 2014 WL 457766, at *2 (M.D. Fla. Feb. 4, 2014) (“[The] scope of the
        examination shall be limited to accessing the nature, course, and potential prognosis of Plaintiff’s cognitive,
        academic, neuropsychological, and psychological capabilities in relationship to her claim of lost business oppor-
        tunity and interference with her ability to work.”).
  9     Officer Rodriguez has unilaterally selected this date and time, which was one of the days originally proposed to
        the Plaintiff, as a result of Plaintiff’s counsel’s conditioning the Plaintiff’s appearance on Judge Graham overrul-
        ing their objections to this Court’s order. See Ex. 1, at 2. As the Court noted during the discovery hearing, the
        Plaintiff is unemployed, so a Monday morning should be an acceptable time.

                                                               9
                                 OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                       TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 10 of 16



   later than Friday, August 9, 2019,” and that “[b]oth parties must cooperate in the scheduling of

   the examination(s), particularly in light of the upcoming close of discovery,” [ECF No. 89] at 2

   (emphases added), Plaintiff’s counsel have raised (1) their intention to file objections to the

   Order Following Discovery Hearing with Judge Graham and (2) their belief that that intention

   relieves them of the obligation to comply with this Court’s duly entered discovery order.10 In

   other words, they contend that compliance with the order is required only after they have ﬁled

   objections, the undersigned has ﬁled a response, they have ﬁled a reply, and Judge Graham has

   affirmed the order.

             No authority permits this. It is a “basic proposition that all orders and judgments of court

   must be complied with promptly. If a person to whom a court directs an order believes that

   order is incorrect the remedy is to appeal, but, absent a stay, he must comply promptly with the

   order pending appeal.” Maness v. Meyers, 419 U.S. 449, 458 (1975); see also United States v. United

   Mine Workers of Am., 330 U.S. 258, 293 (1947) (“[A]n order issued by a court with jurisdiction over

   the subject matter and person must be obeyed by the parties until it is reversed by orderly and

   proper proceedings.” (cleaned up)). In this Circuit, control of discovery in a civil case is commit-

   ted to the sound discretion of the district court. Chrysler Int’l Corp. v. Chemaly, 280 F.3d 1358,

   1360 (11th Cir. 2002). A district court may designate a magistrate to hear and determine any

   non-dispositive pretrial matter pending before the court, see 28 U.S.C. § 636(b)(1)(A), including


   10   The original version of this motion stated that Plaintiff’s counsel “raised several nonspecific objections regarding
        the form of the examination itself. At the hearing, one of Plaintiff’s attorneys repeatedly claimed that she had
        not been given ‘the protocol,’ and in email correspondence, the other of Plaintiff’s attorneys scolded the under-
        signed for not ‘having provided the substance of the order that is likely to prompt the most discussion, i.e.,
        the “manner, conditions, and scope of the examination.’” . . . Yet after the undersigned sent the extent of what
        Dr. Brannon’s office made available regarding the form of the examination, Plaintiff’s counsel was silent on it.
        No ‘discussion’ was ‘prompt[ed].’”
        As explained supra, Plaintiff’s counsel sent an email containing objections as Officer Rodriguez was preparing
        to file the motion. But their earlier statement in response to receiving the Forensic Psychological Evaluation
        Details—“we will comply with our obligations as we understand them in the time frame we deem appropriate,”
        Ex. 4, at 1—certainly gave no indication that any objections would be forthcoming.
        The original version of this motion also stated that Plaintiff’s counsel “have refused to cooperate.” Plaintiff’s
        counsel’s email reflects that there is no longer a refusal to cooperate, but they now raise various other objections
        and continue to refuse to comply with this Court’s order unless Judge Graham affirms it.

                                                              10
                                 OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                       TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 11 of 16



   discovery matters, see Maynard v. Bd. of Regents, 342 F.3d 1281, 1286 (11th Cir. 2003); Fed. R.

   Civ. P. 72(a); S.D. Fla. Mag. R. 1(c). It therefore follows that when a magistrate judge enters an

   order on a non-dispositive discovery matter, the parties are bound to comply, absent a stay, until

   the order is reversed. See Fed. R. Civ. P. 37(b)(2)(A); see also Maness, 419 U.S. at 459 (“Counsel may

   object to a ruling. . . . But, once the court has ruled, counsel and others involved in the action

   must abide by the ruling and comply with the court’s orders. While claims of error may be pre-

   served in whatever way the applicable rules provide, counsel should neither engage the court

   in extended discussion once the ruling is made, nor advise a client not to comply.”); Sacher v.

   United States, 343 U.S. 1, 9 (1952) (“[I]f the ruling is adverse, it is not counsel’s right to resist . . .—

   his right is only respectfully to preserve his point for appeal.”).

           No party is at liberty to disobey a discovery order, whatever the purported justiﬁcation.

   See United States v. Fernandez, 780 F.2d 1573, 1575 n.4 (11th Cir. 1986). Courts do not take kindly

   to the position that orders issued by magistrate judges on non-dispositive matters are mere rec-

   ommendations, with compliance being required if, and only if, the orders are affirmed by a dis-

   trict judge:
           Defendants argue that, since they had ﬁled objections to this Court’s Order, and
           those objections were pending in front of the District Judge, Defendants were
           relieved from the obligation of producing documents to Plaintiff until after the
           District Judge reviewed this Court’s Order. This argument is not persuasive. “Even
           though a party may object to a magistrate judge’s order on a non-dispositive
           matter, the order is nonetheless a ﬁnal order absent reversal by the district court.
           As a result, an objection to such ﬁnal order does not stay the order or relieve the
           party of the obligation to comply with the order.”

   Pulsepoint, Inc. v. 7657030 Canada Inc., No. 13-61448, 2013 WL 12158383, at *3 (S.D. Fla. Dec. 16,

   2013) (Matthewman, M.J.) (quoting TemPay, Inc. v. Biltres Staffing of Tampa Bay, LLC, 929 F. Supp.

   2d 1255, 1260 (M.D. Fla. 2013)); see also Saint Vil v. Perimeter Mortg. Funding Corp., No. 14-1428,

   2016 WL 10567193, at *5 (N.D. Ga. Dec. 15, 2016) (“Although plaintiffs have opposed the re-

   quirements of the March 17, 2016, Order, by ﬁling the Rule 72 Objection, this action did not

   stay the Order or excuse plaintiffs from complying with the Order . . . .”); Hill v. Tran, No. 16-

                                                        11
                             OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                   TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 12 of 16



   0102, 2016 WL 11028264, at *1 (S.D. Ala. Nov. 15, 2016) (“The Plaintiff has not moved for a stay

   of the undersigned’s orders pending appeal to the District Judge, and the undersigned is not

   of the opinion that an objection to a magistrate judge’s disposition of a non-dispositive pretrial

   motion automatically operates as a stay of such an order.”); Charles Alan Wright & Arthur Miller

   et al., 12 Federal Practice and Procedure § 3069 (3d ed.) (“[A] timely objection does not automatically

   render the magistrate judge’s ruling invalid until the district court acts on the objection.”); cf.

   Rance v. Jenn, No. 06-61002, 2007 WL 9701591, at *3 (S.D. Fla. July 19, 2007) (Marra, J.) (“Plaintiff

   is proceeding pro se and likely did not know that the mere appeal of, or ﬁling of objections to,

   the Magistrate Judge’s Orders did not automatically stay his obligation to comply . . . .”).11

             The Plaintiff and his counsel are one step removed from the parties in those cases, as they

   have not staked their position in a court ﬁling. Puzzlingly, they believe that merely expressing—

   in an email to opposing counsel, no less—an intention to file objections to this Court’s order

   in the future relieves them of the present obligation to comply. Their position “contradicts

   11   Courts outside this Circuit are in accord:
            It is elementary, in fact so basic that without it courts would cease to function, that disagreement with an
            order of the court does not relieve a party from complying with the order’s directives unless a stay is granted
            or the order is reversed or vacated. In fact, even in situations where the order is later proven to be incorrect,
            or even unconstitutional, a person can properly be held in contempt for violating the order. . . . This argu-
            ment, when as here it is, advanced by a member of the bar . . . is nothing short of frivolous.
        Loftus v. Se. Pa. Transp. Auth., 8 F. Supp. 2d 464, 469 (E.D. Pa. 1998) (emphasis added), aff’d, 187 F.3d 626 (3d Cir.
        1999); see also, e.g., Parker v. Amazon.com.indc LLC, No. 17-4404, 2018 WL 5306874, at *5 (S.D. Ind. Oct. 26, 2018)
        (“This is a common theme in Ms. Parker’s ﬁlings – that because she has ﬁled an objection to the Magistrate
        Judge’s Order, the effects of that Order should be stayed. But ﬁling an objection to an order does not automati-
        cally stay deadlines set forth in the order.”); Brady v. Grendene USA, Inc., No. 12-0604, 2015 WL 11216707, at *4
        n.4 (S.D. Cal. Oct. 19, 2015) (“[F]iling an Objection or an Application to Stay a Discovery Order does not obviate
        the requirement to comply with the Court Order unless and until the Court grants the Stay or rules on the
        Objection.”); Plant v. Merrifield Town Ctr. Ltd. P’ship, 711 F. Supp. 2d 576, 585 (E.D. Va. 2010) (“[B]ecause plaintiffs’
        objections did not operate to stay the magistrate judge’s binding orders, plaintiffs were obligated to ﬁle timely
        responses to the discovery requests, which they failed to do.”); White v. Burt Enter., 200 F.R.D. 641, 642 (D. Colo.
        2000) (“[I]f an objection operates as a stay of the order, not only is the losing litigant given an artiﬁcial incentive
        to object, but the magistrate’s decision making ability is eroded.”); Kimbrell v. ADIA, S.A., 834 F. Supp. 1313,
        1317 (D. Kan. 1993) (“Decisions by a magistrate judge on nondispositive motions are intended to be effective
        unless overturned by the district judge, just as decisions of a district judge are intended to be effective unless
        overturned by a circuit court. . . . Decisions by a district judge are not considered ineffective, advisory, or non-
        ﬁnal simply because they may be reviewed, even on interlocutory appeal, by the circuit court. Similarly, we believe
        decisions by a magistrate judge should not be considered ineffective, advisory, or nonﬁnal simply because they
        may be reviewed by the district court.”); Nat’l Excess Ins. Co. v. Civerolo, Hansen & Wolf, P.A., 139 F.R.D. 404, 404
        (D.N.M. 1991) (“Discovery matters have been delegated to the magistrate judges in order to promote judicial
        efficiency and speedy resolution of pre-trial disputes. . . . Ill-considered ‘strategic’ objections to a magistrate
        judge’s orders threatens to undermine these goals . . . .”).

                                                                 12
                                  OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                        TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 13 of 16



   judicial authority and has no basis in the Magistrate’s Act, the Federal Rules of Civil Procedure

   or the Local Rules.” Litton Indus., Inc. v. Lehman Bros. Kuhn Loeb Inc., 124 F.R.D. 75, 79 (S.D.N.Y.

   1989); see also id. (“[A]llowing the automatic stay of magistrate’s orders would not only encour-

   age the ﬁling of frivolous appeals, but would grind the magistrate system to a halt.”). Not only

   does this foot-dragging and raising of objections and conditions continue to impede Officer

   Rodriguez’s attempts to conduct discovery in this case, but also it now directly contravenes a

   valid order of this Court.12

   III. Officer Rodriguez Is Entitled to Reasonable Expenses, Including Fees, Incurred in
        Preparing This Motion Seeking Relief from Counsel’s Failure to Comply with the
        Court’s Order.

             Rule 37(b)(2) provides, “If a party . . . fails to obey an order to provide or permit discov-

   ery, . . . the court where the action is pending may issue further just orders.” Fed. R. Civ. P.

   37(b)(2). The rule goes on to state that “the court must order the disobedient party, the attorney

   advising that party, or both to pay the reasonable expenses, including attorney’s fees, caused

   by the failure, unless the failure was substantially justified or other circumstances make an award

   of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C) (emphasis added); see also Kartagener v. Carnival

   Corp., 380 F. Supp. 3d 1290, 1297 (S.D. Fla. 2019). As a result of Plaintiff’s and his counsel’s

   refusal to comply with the Court’s order unless it is affirmed, the undersigned was forced to

   spend time researching and drafting this motion—time that otherwise would have been spent

   preparing for the Plaintiff’s August 14th deposition. Officer Rodriguez is entitled to recoup the

   reasonable expenses he incurred under Rule 37(b)(2)(C), including attorney’s fees.

             The exceptions in the rule that would allow the Plaintiff and his counsel to avoid the

   payment of reasonable expenses, including fees, are not applicable.

   12   The original version of this motion stated that Plaintiff’s counsel “do not intend to ‘confer regarding the details’
        of the Rule 35 examinations; they do not intend to participate in preparing and submitting proposed orders
        to the Court; and they do not intend to ‘cooperate in the scheduling of the examination(s), particularly in light
        of the upcoming close of discovery in six-and-a-half weeks.’” The last-minute email from Plaintiff’s counsel does
        indicate at least a bare minimum of participation. But the host of objections, combined with their persistent
        intent to condition compliance on Judge Graham affirming this Court’s order, necessitates Court intervention
        at this juncture.

                                                              13
                                 OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                       TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 14 of 16



             First, the conduct is not substantially justified. “[A]n individual’s discovery conduct

   should be found ‘substantially justiﬁed’ under Rule 37 if it is a response to a ‘genuine dispute,

   or if reasonable people could differ as to the appropriateness of the contested action.’” Devaney

   v. Cont’l Am. Ins. Co., 989 F.2d 1154, 1163 (11th Cir. 1993) (quoting Pierce v. Underwood, 487 U.S.

   552, 565 (1988)). There is no genuine dispute here. Plaintiff’s counsel baldly stated, without

   authority, that they would not comply with this Court’s order to confer and cooperate because

   of their forthcoming objections and then told the undersigned to provide them authority to the

   contrary. Yet “[o]pposing counsel is not responsible for doing the plaintiff’s legal research for

   him,” Covington v. United States, 8 F.3d 26 (9th Cir. 1993), and had Plaintiff’s counsel undertaken

   any degree of research into this issue, they would have readily discovered that their position was

   groundless.13

             Second, no other circumstances would make an award of reasonable expenses unjust. The

   Plaintiff’s status as an in forma pauperis litigant is not a qualifying circumstance:
             Once a pro se IFP litigant is in court, he is subject to the relevant law and rules of
             court, including the Federal Rules of Civil Procedure. These rules provide for
             sanctions for misconduct and for failure to comply with court orders. If a pro se
             litigant ignores a discovery order, he is and should be subject to sanctions like any
             other litigant. Courts can assess costs and monetary sanctions against IFP liti-
             gants.

   Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (cleaned up); see also Harris v. Forsyth, 742

   F.2d 1277, 1278 (11th Cir. 1984) (“We therefore hold that a court has discretion to award costs

   against indigents as in other cases.” (cleaned up)).



                                                     CONCLUSION

   13   Indeed, Plaintiff’s counsel’s invocation of Fed. R. Civ. P. 59, a rule that governs motions for new trial and motions
        to alter or amend judgment, as the vehicle through which they plan to file objections, see Ex. 1, at 3 (“I am simi-
        larly unclear why I would ‘join a call to the [Magistrate] judge’s chambers to resolve’ an issue that we intend to
        bring before Judge Graham via formal objection pursuant to Rule 59.”); id. at 1 (“Mr. Abella objects to this exam-
        ination in its entirety and that he intends to ﬁle a formal objection to the Magistrate’s Order within the time
        limits established under Fed. R. Civ. P. 59(a).”), rather than Fed. R. Civ. P. 72, the rule that governs magistrate
        judges’ pretrial orders and objections thereto, betrays a surprising lack of research and, frankly, lack of famili-
        arity with the Federal Rules of Civil Procedure.

                                                               14
                                 OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                       TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 15 of 16



          Officer Rodriguez respectfully requests that the Court immediately enter an order under

   Fed. R. Civ. P. 35 requiring the Plaintiff to submit to an independent mental examination by

   Dr. Brannon to evaluate his psychological status and assess what emotional/psychological dam-

   age, if any, resulted from the incidents alleged in the Amended Complaint. A proposed order to

   this effect accompanies this motion.

          Additionally, Officer Rodriguez requests that the Court enter an order, pursuant to Fed.

   R. Civ. P. 37(b)(2)(C), requiring the Plaintiff and his counsel to pay the reasonable expenses, in-

   cluding attorney’s fees, incurred in preparing and drafting this motion, or any other relief the

   Court deems just and proper.

                       CERTIFICATE OF GOOD FAITH CONFERENCE

          In compliance with Local Rule 7.1(a)(3), the undersigned counsel certiﬁes that they have

   conferred with opposing counsel in a good faith effort to resolve the issues raised in the motion

   but have been unable to do so.


   Dated: August 7, 2019.                                   Respectfully submitted,
                                                            ABIGAIL PRICE-WILLIAMS
                                                            MIAMI-DADE COUNTY ATTORNEY
                                                            Stephen P. Clark Center
                                                            111 N.W. First Street, Suite 2810
                                                            Miami, Florida 33128
                                                            (305) 375-5151
                                                            By:    /s/ Zach Vosseler
                                                                  Zach Vosseler
                                                                  Florida Bar No. 1008856
                                                                  zach@miamidade.gov
                                                                  Bernard Pastor
                                                                  Florida Bar No. 46852
                                                                  pastor@miamidade.gov
                                                                  Assistant County Attorneys
                                                            Counsel for Defendant Juan Rodriguez




                                                       15
                            OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                  TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 92 Entered on FLSD Docket 08/07/2019 Page 16 of 16



                                    CERTIFICATE OF SERVICE

          I certify that on this 7th day of August, 2019, I electronically ﬁled the foregoing docu-

   ment with the Clerk of Court using CM/ECF. I also certify that a true and correct copy of the

   foregoing was served this day on all counsel of record via CM/ECF.

                                                                    /s/ Zach Vosseler
                                                                   Zach Vosseler
                                                                   Assistant County Attorney




                                                     16
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
